Citation Nr: 1404432	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-00 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities, for the period from March 30, 2009 to February 24, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March to October 1969, to include in the Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) emanates from various rating actions, beginning in October 2009, in which the RO awarded service connection for PTSD with secondary major depression, and ultimately assigned an initial 70 ;percent rating, from March 20, 2009, and a 100 percent rating, from February 24, 2011.  

During the pendency of the Veteran's appeal of the assigned rating for his service-connected psychiatric disability, in a November 2011 rating action, the RO denied a TDIU for the period from March 20, 2009 to February 24, 2011  The Veteran filed a notice of disagreement (NOD) with the denial in December 2011.  The RO issued a supplemental statement of the case (SSOC) addressing the issue of the Veteran's entitlement to a TDIU for the period in question in December 2011.  In January 2012, the Veteran's representative filed a VA Form 646, Statement of Accredited Representative in Appealed Case (which can be accepted as a timely substantive appeal in lieu of a VA Form 9, Appeal to Board of Veterans' Appeals).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the documents in such file reveals that the documents therein are duplicative of the documents already associated with the paper claims file.

For reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that additional RO action in connection with the claim on appeal is warranted.

Where the schedular rating is less than total, a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2013). 

The Veteran has asserted his entitlement to a TDIU for the period from March 30, 2009 to February 24, 2011, specifically indicating that his service-connected PTSD with  prevented him from obtaining substantially gainful employment.  The Veteran's other service-connected disabilities are bilateral hearing loss and tinnitus, each rated as 10 percent disabling, from March 30, 2009.  

Evidence on file indicates that the Veteran retired from his job around 1995 or 1996 due to various back and knee conditions, for which he is not service connected.  The Veteran also has other, nonservice-connected disabilities such as bilateral cataracts, bilateral shoulder, elbow, wrists, and knee pain, degenerative joint disease of the lumbar spine, cerebral aneurysm, varices distal esophagus, alcoholic cirrhosis, erectile dysfunction, renal insufficiency, and left wrist cyst,.  In denying a TDIU for the period in question, the RO found that the Veteran's nonservice-connected disabilities render him unemployable.

Regardless of the existence of multiple nonservice-connected disabilities, however,  as indicated by the noted legal authority, a veteran's service-connected disabilities, alone, could be of the type, extent, and  severity to merit a TDIU.  Here, for the period in question, the Veteran's psychiatric impairment, rated as 70 percent disabling, was significant.  Moreover, the rating for that disability, as well as his combined rating for all service-connected disabilities, meet the percentage requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a).  The question remains , however, as to whether the Veteran's service-connected disabilities-individually or in concert-render him unemployable, and there is no medical evidence or opinion in this regard of record.  The Board finds that, under these circumstances, such an opinion is needed to resolve the claim on appeal are warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
 
Also, on remand, to ensure that the record is complete, the RO should give the Veteran he Veteran's employment history and current status. 

The RO should also obtain any outstanding VA records. The Board also observes that the Veteran may still be receiving treatment for his service-connected PTSD through VA and that there may be records after February 2011.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding private medical records.

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA.  The RO's adjudication of the TDIU claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim. 

Accordingly, this matter of is REMANDED for the following actions:

1. Furnish the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected disabilities.

2.  Obtain all outstanding VA treatment records, assessments, examination and hospitalization reports dated from February 2011 forward.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the TDIU claim, and furnish him with the appropriate forms(s) to do so.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses from each contacted entity are associated with the claims file, forward the Veteran's claims file to a VA psychiatrist or other appropriate physician for the purpose of obtaining a medical opinion addressing the impact of  the Veteran's service-connected disabilities-PTSD with secondary major depressive disorder, hearing loss, and tinnitus-on his employability for the period from March 30, 2009 to February 24, 2011.,

The Veteran's entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to provide the opinion, and the examination report must include discussion of the Veteran's documented medical history and assertions.

Based on a review of the record, the psychiatrist should comment upon the functional effects of each service-connected disability on the Veteran's ability to perform the mental and/or physical acts required for employment.

Then, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected disabilities-either individually or in concert-rendered him unable to secure or follow a substantially gainful occupation during the period from March 30, 2009 to February 24, 2011.  

In rendering the requested opinion, the physician should not consider the Veteran's age or the impact of any non-service-connected disabilities, but should consider and discuss subjective factors such as his education, experience, and training, as appropriate, in addition to all lay and medical evidence of record pertinent to the period in question.  

The physician should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim for a TDIU for the period from March 30, 2009 to February 24, 2011 in light of all pertinent evidence (to include all that associated with the claims file since the last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


